Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

and

FIRST AMENDMENT TO PROPERTY INFORMATION AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PROPERTY
INFORMATION AGREEMENT (this “Amendment”), dated as of June 29, 2018 (the
“Effective Date”), is entered into by and among SRC O.P. LLC, a Delaware limited
liability company (“SRC OP”), SRC Facilities LLC, a Delaware limited liability
company (“SRC Facilities”), SRC Real Estate (TX), LLC, a Delaware limited
liability company (“SRC Real Estate” and together with SRC OP and SRC
Facilities, each a “Borrower” and, collectively, the “Borrowers”), the Lenders
party hereto and UBS AG, Stamford Branch, as administrative agent (the
“Administrative Agent”).

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of March 14, 2018, as amended by that
certain First Amendment to Credit Agreement dated as of April 20, 2018 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement), whereby the Lenders extended credit to the Borrowers on the terms
and subject to the conditions described therein;

WHEREAS, concurrently with the execution and delivery of the Credit Agreement,
the Borrowers and the Administrative Agent entered into that certain Property
Information Agreement (the “PIA”);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders make certain modifications to the Credit Agreement and the PIA as set
forth herein; and

WHEREAS, the Administrative Agent and the Lenders party hereto have agreed,
subject to the terms and conditions of this Amendment, to make such
modifications to the Credit Agreement and the PIA.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1.    Amendment to the Credit Agreement. As of the Effective Date, Section 1.01
of the Credit Agreement is hereby amended by amending and restating the
following definitions in their entirety by deleting the text thereof and
replacing it with the following:

“Additional Permitted Mezzanine Debt” means mezzanine debt incurred pursuant to,
and subject to the limitations set forth in the definition of “Permitted
Mezzanine Debt” and also subject to the following terms and conditions: (a) at
all times all such Additional Permitted Mezzanine Debt shall be subject to the
terms of the Intercreditor Agreement or such other intercreditor agreement
substantially similar to the terms of the Intercreditor Agreement or otherwise
reasonably satisfactory in form and substance to the Administrative Agent;
(b) at the time of incurrence of such Additional Permitted Mezzanine Debt, no
Default or Event of Default shall have occurred and be continuing; (c) the
Borrowers shall have provided the Administrative Agent with at least two
Business Days (or one Business Day if the mezzanine lender providing such
Additional Permitted Mezzanine Debt is an existing mezzanine lender) prior
written notice of the proposed closing date for such Additional Permitted
Mezzanine Debt (or such shorter period of time as the Administrative Agent may
agree in its sole and absolute discretion); (d) such Additional Permitted
Mezzanine Debt is provided by a Qualified Lender; (e) the only collateral for
the obligations under such Additional Permitted Mezzanine Debt is a pledge of
the direct

 

Second Amendment – Project Sparrow

70026938



--------------------------------------------------------------------------------

Equity Interests in the Mezzanine Borrower or SRC OP; (f) such Additional
Permitted Mezzanine Debt shall be non-recourse to the borrower thereunder and to
any Affiliate of the Borrowers, except for customary non-recourse carveouts
substantially similar to the non-recourse carveouts and environmental
indemnifications set forth in this Agreement and the other Loan Documents (and
customary changes thereto to reflect risks unique to the mezzanine lender (e.g.,
transfers of interests in the Equity Interests that are pledged)); (g) the
maturity date of such Additional Permitted Mezzanine Debt shall be no earlier
than the Maturity Date; (h) such Additional Permitted Mezzanine Debt shall be
current pay and shall not be a PIK (payment in-kind) or similar loan; (i) the
Administrative Agent must receive evidence satisfactory to it that, on a pro
forma basis after incurrence of such Additional Permitted Mezzanine Debt, the
aggregate amount of all Loans, all Mezzanine Debt and all Additional Permitted
Mezzanine Debt does not exceed 69% loan to value based on the aggregate
Appraised Value of the remaining Properties owned by the Borrowers as of such
date and (j) such Additional Permitted Mezzanine Debt shall be permitted under
the Effective Date Mezzanine Loan Agreement.

2.    Amendment to the PIA. As of the Effective Date, clause 4 of Schedule 5.17
of the PIA is hereby amended by deleting “within ninety (90) days after the
Effective Date” and replacing it with “no later than September 30, 2018.”

3.    Conditions Precedent. The effectiveness of this Amendment is subject to
the following conditions precedent:

(a)    receipt by the Administrative Agent of a copy of this Amendment, duly
executed and delivered by the Loan Parties and the Required Lenders;

(b)    no Default or Event of Default shall exist immediately prior to or after
giving effect to this Amendment;

(c)    the truth and accuracy of the representations and warranties contained in
Section 5 of this Amendment; and

(d)    receipt by the Administrative Agent of all fees and expenses due and
payable on or before the Effective Date including, without limitation, fees and
expenses of Hunton Andrews Kurth LLP, counsel to the Administrative Agent.

4.    Reaffirmation. Each Borrower hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party and (b) ratifies and reaffirms each grant
of a Lien on its property made pursuant to the Loan Documents and confirms that
such Liens continue to secure the Obligations under the Loan Documents, subject
to the terms thereof.

5.    Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
hereby:

(a)    represents and warrants that (i) as of the Effective Date, the
representations and warranties of set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Effective Date except as otherwise set forth on Exhibit A attached hereto;
provided, that to the extent any such representation or warranty specifically
refers to an earlier date, such representation and warranty was true and correct
in all material respects on and as of such earlier date; provided, further, that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” or similar language was

 

2



--------------------------------------------------------------------------------

true and correct (after giving effect to any qualification therein) in all
respects on such respective dates, (ii) as of the Effective Date and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing, (iii) the execution and delivery of this Amendment is within its
limited liability company powers and has been duly authorized by all necessary
limited liability company actions and, if required, actions by equity holders
and (iv) this Amendment has been duly executed and delivered by it and
constitutes a legal, valid and binding obligation of each Borrower, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

(b)    acknowledges and agrees that (i) this Amendment is not intended, and
should not be construed, except as expressly set forth herein, as an amendment
of, or any kind of waiver or consent related to, the Credit Agreement, the PIA
or the other Loan Documents, (ii) this Amendment shall not represent an
amendment, consent, or waiver related to any future actions of any Borrower, any
other Loan Party or any Subsidiary and (iii) the Administrative Agent and each
Lender reserves all of their respective rights pursuant to the Credit Agreement,
the PIA and the other Loan Documents;

(c)    further acknowledges and agrees that this Amendment shall be deemed a
Loan Document for all purposes under the Credit Agreement and the other Loan
Documents; and

(d)    further acknowledges and agrees that no right of offset, recoupment,
defense, counterclaim, claim, cause of action or objection in favor of any
Borrower or any other Loan Party against the Administrative Agent or any Lender
exists as of the Effective Date arising out of or with respect to this
Amendment, the Credit Agreement or any other Loan Document.

6.    Effect of Amendment. This Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Credit Agreement,
the PIA or any other Loan Document, and, except as expressly set forth herein,
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the PIA or any other provision of the Credit Agreement, the PIA or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. This Amendment is a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

7.    Miscellaneous.

(a)    Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Subject to the terms of
Section 3 of this Amendment, this Amendment shall become effective when it shall
have been executed by the Borrowers, the Administrative Agent and the Required
Lenders and when the Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto, the Lenders and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

(b)    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(c)    Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

(d)    Jurisdiction. Any legal action or proceeding with respect to this
Amendment or any other Loan Document shall, except as provided below, be brought
in the courts of the State of New York in the County of New York or of the
United States for the Southern District of New York and, by execution and
delivery of this Amendment, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each party hereto agrees that a
judgment, after exhaustion of all available appeals, in any such action or
proceeding shall be conclusive and binding upon it, and may be enforced in any
other jurisdiction, including by a suit upon such judgment, a certified copy of
which shall be conclusive evidence of the judgment. Nothing in this Section 7(d)
shall limit the right of the Secured Parties to refer any claim against the
Borrower or any other Loan Party to any court of competent jurisdiction outside
of the State of New York, nor shall the taking of proceedings by any Secured
Party before the courts in one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction whether concurrently or not.

(e)    No Objection to Venue. Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Amendment or
any other Loan Document in any court referred to in Section 7(d). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(f)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(f).

(g)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

4



--------------------------------------------------------------------------------

(h)    Exculpation. The terms and provisions of Section 9.14 of the Credit
Agreement are incorporated herein by reference and shall apply to the Borrowers
with the same force and effect as if fully set forth herein.

[remainder of page intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: SRC REAL ESTATE (TX), LLC By:   /s/ Robert A. Riecker Name:   Robert
A. Riecker Title:   President SRC FACILITIES LLC By:   /s/ Robert A. Riecker
Name:   Robert A. Riecker Title:   President SRC O.P. LLC By:   /s/ Robert A.
Riecker Name:   Robert A. Riecker Title:   President

 

Signature Page to Second Amendment

[Sparrow]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: UBS AG, STAMFORD BRANCH By:   /s/ Craig Pearson Name:  
Craig Pearson Title:   Associate Director By:   /s/ Darlene Arias Name:  
Darlene Arias Title:   Director

 

Signature Page to Second Amendment

[Sparrow]



--------------------------------------------------------------------------------

LENDERS: UBS AG, STAMFORD BRANCH By:   /s/ Craig Pearson Name:   Craig Pearson
Title:   Associate Director By:   /s/ Darlene Arias Name:   Darlene Arias Title:
  Director

 

Signature Page to Second Amendment

[Sparrow]



--------------------------------------------------------------------------------

EXHIBIT A

Exceptions to Representations and Warranties

All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement dated March 14, 2018, as
amended by that certain First Amendment to Credit Agreement dated April 20, 2018
(the “First Amendment”), as amended by that certain Second Amendment to Credit
Agreement and First Amendment to Property Information Agreement (as amended, the
“Credit Agreement”), to which this Exhibit A is attached, by and among SRC O.P.
LLC, a Delaware limited liability company (“SRC OP”), SRC Facilities LLC, a
Delaware limited liability company (“SRC Facilities”), SRC Real Estate (TX),
LLC, a Delaware limited liability company (“SRC Real Estate” and together with
SRC OP and SRC Facilities, each a “Borrower” and, collectively, the
“Borrowers”), the Lenders party thereto and UBS AG, Stamford Branch, as
administrative agent (the “Administrative Agent”).

The representations and warranties contained in the Credit Agreement are hereby
qualified and supplemented with the following matters described below:

 

  1. With respect to the Mortgaged Property located at Woodfield Mall in
Schaumburg, Illinois (Store No. 1570), Borrower was recently notified of a code
violation as described in the notice attached hereto.

 

  2. The organizational chart attached as Schedule 3.01 to the Property
Information Agreement has not been updated and continues to show certain
Mortgaged Properties that have been sold in accordance with the Credit Agreement
since the date of the First Amendment.



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

June 29, 2018

In connection with that certain Credit Agreement dated as of March 14, 2018, as
amended by that certain First Amendment to Credit Agreement dated as of
April 20, 2018 (as amended, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement) by and among SRC O.P. LLC, a Delaware limited liability
company (“SRC OP”), SRC Facilities LLC, a Delaware limited liability company
(“SRC Facilities”), SRC Real Estate (TX), LLC, a Delaware limited liability
company (“SRC Real Estate” and together with SRC OP and SRC Facilities, each a
“Borrower” and, collectively, the “Borrowers”), the Lenders from time to time
party hereto, UBS AG, Stamford Branch, as administrative agent, and UBS
Securities LLC, as Lead Arranger and Bookrunner, the undersigned entered into
that certain Limited Guaranty dated as of March 14, 2018, as reaffirmed by that
certain Reaffirmation of Guaranty dated as of April 20, 2018 (as reaffirmed, the
“Guaranty Agreement”) for the benefit of the Administrative Agent and the other
Secured Parties to guaranty the payment and performance of the Obligations
pursuant to the terms of the Guaranty Agreement.

The undersigned now hereby (i) acknowledges the terms of the attached Second
Amendment to Credit Agreement and First Amendment to Property Information
Agreement, dated as of the date hereof by and among the Borrowers, the Lenders
party thereto and the Administrative Agent and (ii) ratifies and reaffirms all
of its obligations, contingent or otherwise, under the Guaranty Agreement and
each of the other Loan Documents to which it is a party. The terms and
provisions of Section 9.14 of the Credit Agreement are incorporated herein by
reference and shall apply to the Guarantors with the same force and effect as if
fully set forth herein.

[remainder of page intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.

 

Guarantors: SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker   Name:  
Robert A. Riecker   Title:   Chief Financial Officer SEARS, ROEBUCK AND CO. By:
  /s/ Robert A. Riecker   Name:   Robert A. Riecker   Title:   Chief Financial
Officer

 

Signature Page to Reaffirmation of Guaranty

[Sparrow]